DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application has been examined. Claims 1 – 20 are pending in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhyshko et al. (US 20160295371 A1) (‘Zhyshko’ herein after) further in view of Liang et al. (US 20170127233 A1) (‘Liang’ herein after).

With respect to claim 1, 10, 19,
	Zhyshko discloses a computer-implemented method, comprising: obtaining, for each user of a plurality of users, i) historical location data specifying geographic locations of the user over a period of time that is included in a user profile of the user and ii) predefined geographic location data specifying a predefined geographic location of the user that is included in the user profile of the user (paragraphs 154 – 160 teach detection of differences in location patterns of different devices visiting a predetermined region and the change in locations is because of exposure to an event/advertisement and behavior accordingly, paragraph 183 – 185 teaches the demographic data of the user profile including home/work address and location visit frequency and patterns, Zhyshko); for each point of interest among a plurality of points of interest: i) creating a subset of the plurality of users that includes each user having historical location data specifying the point of interest (paragraphs 196 – 204, Zhyshko); ii) calculating, for each user of the subset of users, a distance between a geographic location of the point of interest and the predefined geographic location of the user that is included in the user profile of the user (paragraphs 183 – 185 teach the residence address, work address included in the user profile along with location visit patters, behavioral attributes including user’s past locations, these can be sued to calculated the distance traveled by the user to the point of interest , Zhyshko); iii) determining a threshold distance that exceeds the calculated distances for a predetermined portion of the users (paragraphs 196 – 204, Zhyshko); and iv) defining a geographic region for the point of interest that includes the geographic location of the point of interest and a geographic area that is within the threshold distance of the geographic location of the point of interest (paragraphs 183 – 185 teaches geographic regions that the user belongs to using the cell identifier, Zhyshko); identifying a pair of cross-contaminated geographic regions that both include geographic locations specified by the historical location data of the user profiles for each of a threshold number of users of the plurality of users (paragraphs 196 – 204 teach propensity scores being calculated for various user profiles in control group and test group, teaches matching propensity scores based on thresholds and limits including behaviors and locations visited, people who have been exposed to the advertisement would be considered as contaminated. The propensity levels are compared, a first propensity score may match a second propensity score if the difference between the two propensity scores is within a threshold, matching techniques may be used to match the first propensity score to one or more propensity scores. In various embodiments, the first propensity score may be iteratively compared to multiple propensity scores to identify a most-closely matching propensity score, Zhyshko).
Zhyshko does not teach explicitly as claimed in response to identifying the pair of cross-contaminated geographic regions that both include geographic locations specified by the historical location data of the user profiles for each of a threshold number of users of the plurality of users, merging the pair of cross-contaminated geographic regions to define a merged geographic region and merging the merged geographic region with one or more additional geographic regions until a cross-contamination between a resulting merged geographic region created by the merging and other geographic regions is reduced to a specified level of cross-contamination.
However Liang teaches in response to identifying the pair of cross-contaminated geographic regions that both include geographic locations specified by the historical location data of the user profiles for each of a threshold number of users of the plurality of users, merging the pair of cross-contaminated geographic regions to define a merged geographic region and merging the merged geographic region with one or more additional geographic regions until a cross-contamination between a resulting merged geographic region created by the merging and other geographic regions is reduced to a specified level of cross-contamination in paragraphs 67 – 68 , “In one embodiment, meta data such as zip data, POI data, and demographic data, and logged real-time input data are overlaid to the existing geo-blocks and each block is evaluated by a merge step and a split step. In the merge step, the block geometry and meta data are used to determine the level of similarity between blocks. For example, two adjacent blocks may be merged if they both are residential areas and showing similar mobile device user behaviors … In the split step, the meta data is used to determine the neighborhood attributes represented by certain geo-blocks to determine whether and how each of these geo-blocks should be split into multiple smaller geo-blocks each with a more distinct neighborhood attribute … If any inconsistency is identified within a block, a split is carried out to divide a block into a number of smaller blocks each capturing more consistent neighborhoods”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhyshko to include the teachings of Liang because both of the references are in the same field of study, filtering using user profiles and using geographical information. Furthermore, paragraphs 38 and 68 teach dynamically adjusted geo-fences that utilize location visitation patterns to optimize performance metric driven by campaign goals while ensuring that a total volume of users can be reached for mobile advertising. The geo-blocks are refined and enriched by applying merge and/or split of existing geo-blocks and by adding meta data to the geo-blocks, Liang.

With respect to claim 2, 11, 20,
	Zhyshko as modified discloses the computer-implemented method of claim 1, further comprising: identifying a further pair of cross-contaminated geographic regions that both include geographic locations specified by the historical location data of the user profiles for each of a threshold number of users of the plurality of users, wherein the further pair of cross-contaminated geographic regions includes the merged geographic region and in response to identifying the further pair of cross-contaminated geographic regions that both include geographic locations specified by the historical location data of the user profiles for each of a threshold number of users of the plurality of users, merging the further pair of cross-contaminated geographic regions to define a further merged geographic region (paragraph 194 – 195, 200, Zhyshko and paragraph 58, 68, 104, Liang).

With respect to claim 3, 12,
Zhyshko as modified discloses the computer-implemented method of claim 1, further comprising: identifying two pairs of cross-contaminated geographic regions where i) a first pair of cross-contaminated geographic regions both include geographic locations specified by the historical location data of the user profiles for each of a threshold number of first users of the plurality of users and ii) a second pair of cross-contaminated geographic regions both include geographic locations specified by the historical location data of the user profiles for each of a threshold number of second users of the plurality of users (paragraphs 146, 150, 154 – 155, Zhyshko); identifying a first contamination of the first pair of cross-contaminated geographic regions and a second contamination of the second pair of cross-contaminated geographic regions; comparing the first contamination and the second contamination to determine that the first contamination is greater than the second contamination; and based on the comparing, merging the first pair of cross-contaminated geographic regions to define a further merged geographic region (paragraph 194 – 195, 200, Zhyshko and paragraph 58, 68, 104, Liang).

With respect to claim 4, 13,
	Zhyshko as modified discloses the computer-implemented method of claim 1, further comprising: after merging any two geographic regions, identifying a contamination of each merged geographic region and each unmerged geographic region; comparing the contamination of each merged geographic region and each unmerged geographic region with a cross-contamination threshold; determining that the contamination of each merged geographic region and each unmerged geographic region is less than the cross-contamination threshold; and in response to determining that the contamination of each merged geographic region and each geographic region is less than the cross-contamination threshold, ceasing merging of the geographic regions (paragraphs 74, 88 and 102 – 104, Liang).

With respect to claim 5, 14,
	Zhyshko as modified discloses the computer-implemented method of claim 4, wherein a parameter for determining the contamination threshold is a number of users of the plurality of users having historical location data specifying any pair of geographic locations of the user that is included in the user profile of the user (paragraphs 47 – 48, 181 and 201, Zhyshko).

With respect to claim 6, 15,
	Zhyshko as modified discloses the computer-implemented method of claim 4, wherein a parameter for determining the contamination threshold is a maximum contamination between any pair of geographic regions (paragraphs 210 – 211, Zhyshko and paragraphs 102 – 104, Liang).

With respect to claim 7, 16,
	Zhyshko as modified discloses the computer-implemented method of claim 1, wherein identifying the pair of cross-contaminated geographic regions that both include geographic locations specified by the historical location data of the user profiles for each of the threshold number of users of the plurality of users further includes: determining that the user profile of each user of the threshold number of users includes profile data that indicates a number of distinct location data associated with each of the geographic regions within a predetermined time period (183 – 185 and 194 – 195, Zhyshko).

With respect to claim 8, 17,
	Zhyshko as modified discloses the computer-implemented method of claim 1, wherein obtaining, for each user of a plurality of users, i) historical location data specifying geographic locations of the user over a period of time that is included in a user profile of the user and ii) predefined geographic location data specifying a predefined geographic location of the user that is included in the user profile of the user further includes: obtaining, for each user of the plurality of users, user-provided input of the predefined geographic location that is included in the user profile of the user (paragraph 183 – 185 teaches the demographic data of the user profile including home/work address and location visit frequency and patterns, Zhyshko).

With respect to claim 9, 18,
	Zhyshko as modified discloses the computer-implemented method of claim 1, wherein obtaining, for each user of a plurality of users, i) historical location data specifying geographic locations of the user over a period of time that is included in a user profile of the user and ii) predefined geographic location data specifying a predefined geographic location of the user that is included in the user profile of the user further includes: obtaining, for each user of the plurality of users, a geographic location where one or more queries are provided by the user, the geographic location proximate to the geographic location of the point of interest (paragraph 170, 183 – 185 teaches the demographic data of the user profile including home/work address and location visit frequency and patterns, Zhyshko and 61, 67, Liang).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190033078 A1 – teaches a statistical measurement of location pattern changes in relation to a predetermined region for a predetermined period of time. The measurement is generated from a difference between responses of exposed mobile devices and responses of non-exposed mobile devices.
US 20140095302 A1 – teaches an aggregation system that presents the user with a map showing aggregated data for a plurality of commercial offers within a predetermined geographic area.
US 20120046995 A1 – teaches a relevant POI is selected to recommend to a user if the degree of user overlap between at least one historical crowd at the POI and at least one of the favorite crowds of the user is greater than a predefined threshold.
US 9877148 B1 - Based on the location data, the particular location of a user may be determined. Upon at least two users visiting a threshold amount of the same locations, one or more recommendations may be provided to the users, whereby the recommendations relate to places that those users have yet to visit.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET K GMAHL whose telephone number is (571)272-5636.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 571-270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVNEET GMAHL/Examiner, Art Unit 2166                                                                                                                                                                                                        Dated: 8/25/2022







/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166